DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021, has been entered.
 
Claims 1-15 are pending in this office action and presented for examination. Claims 1-6, 8-11, and 13-15 are newly amended by the RCE received March 29, 2021.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required. Note that any objections that are not directed to newly amended subject matter were previously presented.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that almost all, if not all, computer processors entail an instruction being sent from one location to another location, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sending step similar to the sending step for the next acquired instruction” in lines 13-14. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first sending step would be considered “similar” to a second sending step. What is “similar” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a first sending step is “similar” to a second sending step can be determined.
Claim 1 recites the limitation “the sending step for the next acquired instruction” in lines 13-14. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 1 recites the limitation “the next acquired instruction” in lines 13-14. However, there is insufficient antecedent basis for this limitation in the claims. In addition, it is further indefinite as to whether this limitation is referring to an acquired instruction that is next relative to the acquired instruction of claim 1, lines 10-11, or whether the limitation is intended to be interpreted as “the acquired next instruction”, or whether some other interpretation is intended.
Claims 2-5 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 3 recites the limitation “executing the instruction associated with the blocking instruction as a target executing component” in lines 7-8. However, it is indefinite as to what it means for an instruction to be executed “as a target executing component”. 

Claim 4 recites the limitation “an adding step similar to the adding step for the another arithmetic instruction” in lines 18-19. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first adding step would be considered “similar” to a second adding step. What is “similar” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a first adding step is “similar” to a second adding step can be determined.
Claim 4 recites the limitation “the adding step for the another arithmetic instruction” in lines 18-19. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 5 recites the limitation “the to-be-added instruction” in line 12. However, it is indefinite as to whether the antecedent basis for this limitation is “a to-be-added instruction” in claim 5, line 6, or “a to-be-added instruction” in claim 5, lines 8-9. Note that this limitation is also recited in claim 5, line 17, and claim 5, line 19. 
Claim 5 recites the limitation “an adding step similar to the adding step for the another arithmetic instruction” in lines 19-20. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first adding step would be considered “similar” to a second adding step. What is “similar” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a first adding step is “similar” to a second adding step can be determined.
Claim 5 recites the limitation “the adding step for the another arithmetic instruction” in line 20. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 6 recites the limitation “a sending step similar to the sending step for the next acquired instruction” in lines 16-17. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first sending step would be considered “similar” to a second sending step. What is “similar” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a first sending step is “similar” to a second sending step can be determined.
Claim 6 recites the limitation “the sending step for the next acquired instruction” in lines 16-17. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 6 recites the limitation “the next acquired instruction” in lines 16-17. However, there is insufficient antecedent basis for this limitation in the claims. In addition, it is further indefinite as to whether this limitation is referring to an acquired instruction that is next relative to the acquired instruction of claim 6, lines 13-14, or whether the limitation is intended to be interpreted as “the acquired next instruction”, or whether some other interpretation is intended.
Claims 7-10 are rejected for failing to alleviate the rejections of claim 6 above.

Claim 8 recites the limitation “executing the instruction associated with the blocking instruction as a target executing component” in lines 7-8. However, it is indefinite as to what it means for an instruction to be executed “as a target executing component”. 

Claim 9 recites the limitation “an adding step similar to the adding step for the another arithmetic instruction” in lines 18-19. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first adding step would be considered “similar” to a second adding step. What is “similar” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a first adding step is “similar” to a second adding step can be determined.
Claim 9 recites the limitation “the adding step for the another arithmetic instruction” in lines 18-19. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 10 recites the limitation “the to-be-added instruction” in line 12. However, it is indefinite as to whether the antecedent basis for this limitation is “a to-be-added instruction” in claim 10, line 6, or “a to-be-added instruction” in claim 10, lines 8-9. Note that this limitation is also recited in claim 10, line 17, and claim 10, line 19. 
Claim 10 recites the limitation “an adding step similar to the adding step steps for the another arithmetic instruction” in lines 19-20. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first adding step would be considered “similar” to a second adding step. What is “similar” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a first adding step is “similar” to a second adding step can be determined.
Claim 10 recites the limitation “the adding step steps for the another arithmetic instruction” in lines 19-20. However, it is indefinite as to whether a single step or multiple steps are being recited. In addition, regardless of whether a single step or multiple steps are being recited, there is insufficient antecedent basis for this limitation in the claims.

Claim 11 recites the limitation “a sending step similar to the sending step for the next acquired instruction” in lines 14-15. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first sending step would be considered “similar” to a second sending step. 
Claim 11 recites the limitation “the sending step for the next acquired instruction” in lines 14-15. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 11 recites the limitation “acquiring … a next acquired instruction” in lines 11-12. However, it is indefinite as to whether the recited instruction is once-acquired (i.e., an instruction is acquired to be an acquired instruction) or twice-acquired (i.e., an instruction is first acquired to be an acquired instruction, and a second acquiring entails acquiring the acquired instruction). 
Claims 12-15 are rejected for failing to alleviate the rejections of claim 11 above.

Claim 13 recite the limitation “the acquiring, in response to determining that the type of the acquired instruction is a blocking instruction, a next to be sent instruction after receiving a signal for indicating an instruction associated with the blocking to be sent instruction being completely executed” in lines 4-7. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 13 relatedly further recites “the next instruction” in line 17.  
Claim 13 recites the limitation “executing the instruction associated with the blocking instruction as a target executing component” in lines 8-9. However, it is indefinite as to what it means for an instruction to be executed “as a target executing component”.

Claim 14 recites the limitation “an adding step similar to the adding step for the another arithmetic instruction” in lines 19-20. However, the claim does not particularly point out and 
Claim 14 recites the limitation “the adding step for the another arithmetic instruction” in lines 19-20. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 15 recites the limitation “the to-be-added instruction” in line 13. However, it is indefinite as to whether the antecedent basis for this limitation is “a to-be-added instruction” in claim 15, line 7, or “a to-be-added instruction” in claim 15, lines 9-10. Note that this limitation is also recited in claim 15, line 18, and claim 15, line 20. 
Claim 15 recites the limitation “an adding step similar to the adding step for the another arithmetic instruction” in lines 20-21. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a first adding step would be considered “similar” to a second adding step. What is “similar” may vary from one person to another. Examiner notes that the disclosure does not explicitly or implicitly provide definite criteria by which whether a first adding step is “similar” to a second adding step can be determined.
Claim 15 recites the limitation “the adding step for the another arithmetic instruction” in lines 20-21. However, there is insufficient antecedent basis for this limitation in the claims.

Response to Arguments
Applicant on page 12 argues: “The abstract and the title have been amended to address the Examiner's objections. Withdrawal of the objections to the specification is respectfully requested.”
In view of the amendment to the abstract, the previously presented objection to the abstract is withdrawn. However, the previously presented objection to the title is not overcome via the amendment to the title. Examiner notes that almost all, if not all, computer processors entail an instruction being sent from one location to another location, and the title further encompasses subject matter unrelated to computer program instructions. As such, Examiner submits that the title does not have sufficient informative value in indexing, classifying, searching, etc.
Examiner further notes that the amendments to the abstract were not placed on a separate sheet of paper, as is required. While the instant office action has been sent out for the purposes of compact prosecution, Examiner recommends resubmitting the abstract on a separate sheet of paper.

Applicant on page 12 argues: ‘The Office Action contends that the limitation "in response to determining that the type of the to-be-sent instruction is a blocking instruction" as recited in independent claims 1, 6, and 11 is not described in the original disclosure. The Examiner rejects claims 2-5, 7-10, and 12-15 for failing to alleviate the rejections of claims 1, 6, and 11, respectively. For clarity, the feature referred to in the claims as "the to-be-sent instruction" has been amended to recite "the instruction."’


Applicant on page 13 argues: ‘Thus, it is apparent that the dependent arithmetic instruction refers to an instruction that is associated with the blocking instruction, and blocked by the blocking instruction. To clarify the expression, the limitation "dependent arithmetic instruction previously added to the instruction queue" has been amended to "arithmetic instruction previously added to the instruction queue on which the to-be-added instruction depends"’.
Examiner submits that one of ordinary skill in the art would not consider a previous instruction, on which a subsequent instruction depends, a dependent instruction. Nevertheless, in view of the aforementioned amendments, the associated previously presented rejections are withdrawn. 

Applicant on page 14 argues: ‘The Office Action contends that the limitation of "acquiring an instruction queue" as recited in claims 1, 6, and 11 is indefinite. Amended claim 1 recites "generating instructions to form an instruction queue" based on paragraph [0038] of the description as filed. This amendment clarifies that instructions which are generated form the instruction queue.’
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Applicant across pages 14-15 argues: ‘The Office Acton contends that the limitation "executing following sending steps" as recited in claims 1, 6, and 11 is indefinite. Amended claim 1 recites "executing a sending step comprising". Thus a person skilled in the art can readily understand that the sending step comprises: determining a type of the acquired instruction; determining, in response to determining that the type of the acquired instruction is an arithmetic instruction, an executing component for executing the arithmetic instruction from an executing component set, and sending the arithmetic instruction to the determined executing component.’
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Applicant on page 15 argues: ‘The Office Action contends that the limitation "the sending steps for the next to-be-sent instruction" as recited in claims 1, 6, and 11 lacks sufficient antecedent basis. Claim 1 has been amended accordingly. Therefore, amended claim 1 is clear.’
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Applicant on page 15 argues: ‘Regarding claim 2, page 8 of the Office Action contends that the limitation "executing component set" is indefinite. Claim 2 has been amended for clarity.’
In view of the aforementioned amendment, the associated previously presented rejection is withdrawn.

Applicant across pages 15-16 argues: ‘The Office Action contends that the limitation "the arithmetic instruction" as recited in claims 3, 8, and 13 is indefinite and that the claims lack sufficient antecedent basis. Claim 3 has been amended for clarity.  … Therefore, amended claim 3 is clear. Claims 8 and 13 have been amended similarly to claim 3. Therefore claims 8 and 13 are allowable for at least the reasons set forth regarding claim 3.'
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Applicant on page 16 argues: ‘The Office Action contends that the limitation "executing following adding steps" as recited in claims 4, 9, and 14 is indefinite and that the limitation "the dependent arithmetic instruction previously added to the instruction queue" as recited in claims 4, 9, and 14 lacks sufficient antecedent basis. Claims 4, 9, and 14 have been amended for clarity.’
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Applicant on page 16 argues: ‘The Office Action contends that the limitation "executing following adding steps" as recited in claims 5, 10, and 15 is indefinite and that the limitation "the to-be-added instruction for a given arithmetic type" as recited in claims 5, 10, and 15 lacks sufficient antecedent basis. Claims 5, 10, and 15 have been amended for clarity.’
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.